Case 2:18-cv-00162-Z-BR Document14 Filed 07/27/21 Pagei1of2 PagelD 1508

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT NORTHPRN DISTRI arrex
FOR THE NORTHERN DISTRICT OF TEXAS “PILED
AMARILLO DIVISION
JUL 27 2021
DONALD WAYNE LEWIS, CLERK, U.S. DISTRICT cor
By__,_=X
Petitioner, os
v. 2:18-CV-162-Z-BR

Director, TDCJ-CID,

COR? CO? CO? COP? 60? 60D COD 6 6?

Respondent.
ORDER OVERRULING OBJECTIONS,
ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION,
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions, and recommendation of the United States
Magistrate Judge to deny the Petition for a Writ of Habeas Corpus filed by the petitioner in this
case. (ECF 12). On July 12, 2021, the petitioner filed objections to the findings, conclusions, and
recommendation. (ECF 13). After making an independent review of the pleadings, files, and
records in this case, as well as the petitioner’s objections, the Court concludes that the findings
and conclusions of the Magistrate Judge are correct. It is therefore ORDERED that the petitioner’s
objections are OVERRULED, the findings, conclusions, and recommendation of the Magistrate
Judge are ADOPTED, and the Petition for a Writ of Habeas Corpus is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because the petitioner has
failed to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,

529 U.S. 473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5 Cir. 2011). The

Court ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and

 
Case 2:18-cv-00162-Z-BR Document14 Filed 07/27/21 Page 2of2 PagelD 1509

recommendation filed in this case in support of its finding that the petitioner has failed to show
(1) that reasonable jurists would find this Court’s “assessment of the constitutional claims
debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition
states a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was
correct in its procedural ruling.” Slack, 529 U.S. at 484.

If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or

submit a motion to proceed in forma pauperis on appeal.

SO ORDERED.

July Z7 , 2021.

 

MATTHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

 
